EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark W. Hetzler on 12/14/2021.
The application has been amended as follows:
 
Claim 1 has been replaced with the following:
---A fishing lure comprising:
a body having an opening to receive a fish;
the body including an assembly of a first capture body, a second capture body, and at least one pivot member, wherein the at least one pivot member pivotally connects the first and second capture bodies;
the first and second capture bodies each having at least one capture portion;
the first and second capture bodies pivotal between an open configuration wherein the capture portions are spaced apart and permit the fish to be positioned in the opening of the body and a closed configuration wherein the capture portions are closer together and capture the fish in the opening of the body;
a biasing member urging the first and second capture bodies toward the closed configuration;
a first hook of the first capture body and a second hook of the second capture body, the first and second hooks having a first distance apart with the first and second capture bodies in the closed configuration and a second distance apart less than the first distance with the first and second capture bodies in the open configuration;
an arm extending from the body, the arm having a proximal portion and a distal portion relative to the body, the distal portion being adjustably connected to the proximal portion;



Reasons for Allowance
2.            This application is in condition for allowance.
3.            Claims 1-3, 5-7, 10-17, 19, 20, and 23 are allowed.
4.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a fishing lure as claimed in detail, especially the feature of an arm extending from the body having distal portion adjustably connected to a proximal portion, a bit extending from the distal portion to be positioned in a mouth of a fish captured in the opening of the body, a location of the bit adjustable by adjusting the distal portion relative to the proximal potion such that the bit has a first position closer to the opening than the second position, a single piece structure including a first pivot pin extending from the connector along the pivot axis in a first direction, a first confronting surface surrounding at least a portion of the first pivot pin, a second pivot pin extending from the connector along the pivot axis in a second direction, and a second confronting surface surrounding a portion of the second pivot pin. 
Applicant’s arguments were persuasive because they showed that Hoage in view of Ehling neither discloses nor suggests the bit extending from the distal portion of the arm adjustable by adjusting the distal portion relative to the proximal potion such that the bit has a first position closer to the opening than the second position as provided by claims 1 and 17 and Hoage in view of Ehling and Bucks neither discloses nor suggests the first pivot pin extending from the connector along the pivot axis in a first direction, a first confronting surface surrounding at least a portion of the first pivot pin, a second pivot pin extending from the connector along the pivot axis in a second direction, and a second confronting surface surrounding a portion of the second pivot pin as provided by claim 11.
Hoage in view of Ehling teaches the fishing lure bit extending from the arm but not bit extending from the distal portion of the arm adjustable by adjusting the distal portion relative to the proximal potion 
Hoage in view of Ehling and Bucks teaches the fishing lure pivot pin but not the first pivot pin along the pivot axis in a first direction, a first confronting surface surrounding a portion of the first pivot pin, a second pivot pin along the pivot axis in a second direction, and a second confronting surface surrounding a portion of the second pivot pin; thus, Hoage in view of Ehling and Bucks do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643